252 F.2d 638
102 U.S.App.D.C. 257
David Meade PEEBLES, Appellant,v.DISTRICT OF COLUMBIA, Appellee.
No. 14019.
United States Court of Appeals District of Columbia Circuit.
Argued Feb. 7, 1958.Decided Feb. 20, 1958.

Appeal from the United States District Court for the District of Columbia; Richmond B. Keech, District Judge.
David Meade Peebles, appellant pro se.
Mr. Hubert B. Pair, Asst. Corp. Counsel for the District of Columbia, with whom Messrs. Chester H. Gray, Corp. Counsel, Milton D. Korman, Principal Asst. Corp. Counsel, and Stanley DeNeale, Asst. Corp. Counsel, were on the brief, for appellee.
Before EDGERTON, Chief Judge, and BAZELON and DANAHER, Circuit Judges
PER CURIAM.


1
This appeal is from an order confirming a jury's award of $500 for land, subject to rights of way, taken by the District of Columbia for a public alley.  We find no error.


2
Affirmed.